842 F.2d 333
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert H. WALLACE, Defendant-Appellant.
No. 87-5978.
United States Court of Appeals, Sixth Circuit.
March 22, 1988.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se prisoner appeals from the district court's order denying his motion for correction of sentence filed pursuant to Fed.R.Crim.P. 35(a).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and briefs, this panel unanimously agrees that oral argument is not needed.


2
The district court properly denied defendant's motion because prosecution on more than one count under 18 U.S.C. Sec. 1202(a)(1) was justified because different weapons were kept in separate places.  Thus, upon conviction, separate consecutive sentences were appropriate.


3
The district court's judgment is accordingly affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.